DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 6, 7, filed 11/24/2021, with respect to the rejection of claims 1, 3 – 10, 12 – 20 under 35 U.S.C. 102(a)(2)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Bao et al. (US Patent 11,205,428).
Applicant argues that Devries et al do not teach that the speech data is associated with at least one protected speaker from the large population of users (pages 6, 7).

Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1, 3 – 10, 12 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Devries et al. (US Patent 10/832,668) in view Bao et al. (US Patent 11,205,428).
As per claims 1, 10, 19, Devries et al. teach a method/system comprising:
capturing speech from a large population of users (“Many of the users may speak commands to the system at any given moment”; col.2, lines 49 – 51);
creating a text-to-speech voice from at least a portion of the large population of users (“To create a customized speech output, the text-to-speech component 280 

discarding speech data from a database of speech associated with the large population of users to yield a second database of speech (“The server(s) 120 may then send (810) an instruction to the device(s) to delete portions of the previously stored speech processing data associated with command that are no longer "most frequent."; col.19, lines 57 – 60);
creating text-to-speech waveforms from the text-to-speech voice and the second
database of speech (“The text-to-speech component 280 may include an acoustic model(s), or other models, which may convert a symbolic linguistic representation into a 
synthetic acoustic waveform based on audio signal manipulation.”; col.17, lines 21 – 24); and
generating an automatic speech recognition model using the text-to-speech
waveforms (“The text-to-speech training utterances used to train a 
text-to-speech voice corpus may be different from the training utterances used 
to train a speech recognition system”; col.18, lines 18 – 22).
	However, Devries et al. do not specifically teach the speech data is associated with at least one protected speaker from the large population of users.
Bao et al. disclose that the natural language processing system 120 may determine a device identifier corresponding to a device that received the input audio data, determine that the speaker is a child, or perform speech processing using the first input audio data to determine a command represented by the first input audio data.  The natural language processing system 120 may include in the stored associations other 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to delete the speech data associated with the child as taught by Bao et al. in Devries et al., because that would help improve human-computer interactions (col.1, lines 21, 22).    

	As per claims 3, 12, Devries et al. further disclose the capturing of the speech from the large population of users further comprises utilizing parameterized models (“The parametric synthesis engine 632 may uses rules included in the acoustic model(s) to assign specific audio waveform parameters to input phonetic units and/or prosodic 
annotations”; col.17, lines 24 – 27).

	As per claims 4, 13, Devries et al. further disclose the parameterized models utilize one or more of iVectors, D-Vectors and/or a particular type of embedding (“neural network feature vector techniques.”; col.8, lines 30 – 35).


	
	As per claims 6, 15, Devries et al. further disclose interacting, via a spoken dialogue system implementing the automatic speech recognition model, with a user via speech (“Speech recognition systems have progressed to the point where humans can interact with computing devices using their voices.”; col.1, lines 5 – 12).

	As per claims 7, 16, 20, Devries et al. further disclose generating text for use in creating the text-to-speech voice from at least the portion of the large population of users (“generate input text data using a portion of the received speech processing data.”; Abstract).

	As per claims 8, 17, Devries et al. further disclose that the text for use in creating the text-to-speech voice comprises one or more of: (1) modified text from automatic speech recognition texts associated with the portion of the large population of users; and (2) generated text from users and separate from the large population of users (“take text from slots represented in the textual interpretation(s) output by the pruning component 550 and alter it to make the text more easily processed by downstream components”; col.13, lines 35 – 35).

associated with the same user ID or customer ID)… method of synthesis called parametric synthesis, the text-to-speech component 280 varies parameters such as frequency, volume, and noise to create an artificial speech waveform output”; col.7, lines 25 -28, and 34- 37). 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658